DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed 11/22/2021.
Claims 1-30 remain pending.

Response to Arguments
Applicant’s amendments and remarks filed on 11/22/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited references, more specifically Yerramalli, fails to disclose “a communication channel within the unlicensed narrow band for downlink data and uplink data within a frame during a dwell time of the frame determined by medium-utilization limitation without listen-before-talk (LBT) regulation, wherein the communication channel is only one data channel selected among a plurality of data channels within the unlicensed narrow band during the dwell time of the frame.” The Examiner respectfully disagrees. This limitation, essentially, is interpreted as selecting a channel within the unlicensed narrow band for a frame transmission during an occupation time (without using LBT), and the frame is sent via that selected channel. In the Yerramalli reference, DRS is performed via an anchor channel, the occupation of this anchor channel requires LBT (paragraphs 0077-0078), once the DRS is transmitted/received, the station hops to a non-anchor channel for data transmission (paragraphs 0079-0080), and the access to non-anchor channels does not require LBT. Each uplink/downlink described in the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-19, and 21-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yerramalli et al. (US Patent Application Publication 2018/0309479; hereinafter Yerramalli).
Regarding claims 1 and 16 Yerramalli discloses an apparatus (figs. 7-8) and a method (fig. 6) operable for unlicensed narrowband transmission to support Internet-of-Things (IoT) service (paragraphs 0054-0055, 0060; IoT and narrowband frequencies), the apparatus comprising a baseband circuitry that includes: a radio frequency (RF) (figs. 7-8; transmitter/receiver); and one or more processors (figs. 7-8, element 715; paragraphs 0103, 0107 wherein the manager is a processor) to:
select a transmission channel within an unlicensed narrow band for downlink transmission of a discovery reference signal (DRS) that includes a primary synchronization signal (PSS), a secondary synchronization signal (SSS) and physical broadcast channel (PBCH) content (paragraphs 0044, 0070, 0077, 0086, 0095; selecting an anchor channel in a frequency set for transmission of a DRS including PSS, SSS, PBCH); and
for channel hopping, select, according to the DRS, a communication channel within the unlicensed narrow band for downlink data and uplink data within a frame (paragraphs 0048, 0077, 0086, 0096-0099; wherein the station hops to non-anchor carriers for U/D transmission, these U/D transmission occurring within a frame, i.e. each U and D occupies a subframe in a frame) during a dwell time of the frame determined by medium-utilization limitation without listen-before-talk (LBT) regulation (paragraphs 0079-0082, 0090; wherein the apparatus hops to the non-anchor channel during an occupation time (i.e. dwell time) of the U/D frame in the non-anchor channel, which are accessed without LBT, LBT is used for the anchor channels only), wherein the communication channel is only one data channel selected among a plurality of data channels within the unlicensed narrow band during the dwell time of the frame (paragraphs 0077, 0082, 0086, 0096-0099; wherein the hopping pattern allows the station to hop to an anchor channel for DRS, and hop to one non-anchor channel, before hoping back to an anchor channel and back to a non-anchor, thus only one non-anchor channel is occupied at a time).
Regarding claims 2 and 17 Yerramalli discloses the apparatus as claimed in claim 1 and the method as claimed in claim 16, wherein the one or more processors of the baseband circuitry are to predetermine at least one anchor channel as the transmission channel for the downlink transmission of the DRS (paragraph 0094; wherein the base station determines a hopping pattern, determining anchor frequencies for DRS).
Regarding claims 3 and 18 Yerramalli discloses the apparatus as claimed in claim 2 and the method as claimed in claim 17, wherein the at least one anchor channel is only for the downlink transmission of the DRS (paragraphs 0044, 0070, 0077, 0086, 0095; anchor channel is used for DRS while it hops to non-anchors for other transmissions).
Regarding claims 4 and 19 Yerramalli discloses the apparatus as claimed in claim 2 and the method as claimed in claim 17, wherein the one or more processors of the baseband circuitry are to select the at least one anchor channel as the communication channel (paragraph 0094, 0105, 0110; wherein the manager (processor) determines a hopping pattern, determining anchor frequencies for DRS).
Regarding claims 6 and 21 Yerramalli discloses the apparatus as claimed in claim 4 and the method as claimed in claim 19, further comprising a radio frequency (RF) circuitry to use the at least one anchor channel as one of a physical random access channel (PRACH), an Msg3 physical uplink shared channel (PUSCH) and a physical uplink control channel (PUCCH) for the upink data (paragraphs 0073, 0086; RACH resources, for example, provided in anchor channel).
Regarding claims 7 and 22 Yerramalli discloses the apparatus as claimed in claim 2 and the method as claimed in claim 17, wherein the one or more processors of the (paragraphs 0079-0082; determining the frequency region with at least 15 channels, or a number “N” given that the word region is not defined in the claim to what it refers to).
Regarding claims 8 and 23 Yerramalli discloses the apparatus as claimed in claim 2 and the method as claimed in claim 17, wherein the one or more processors of the baseband circuitry are to predetermine a number of the at least one anchor channel, where the number of the at least one anchor channel is identical for all regions (paragraphs 0079-0082; determining the frequency region with at least 15 channels, or a number “N” given that the word region is not defined in the claim to what it refers to).
Regarding claims 9 and 24 Yerramalli discloses the apparatus as claimed in claim 2 and the method as claimed in claim 17, wherein the one or more processors of the baseband circuitry are to predetermine the at least one anchor channel according to a cell identifier (cell ID) associated with a radio access network (RAN) node (paragraphs 0071-0075; wherein the processor selects the anchor channel based on the cell ID provided in the synchronization signals provided).
Regarding claims 10 and 25 Yerramalli discloses the apparatus as claimed in claim 2 and the method as claimed in claim 17, wherein the one or more processors of the baseband circuitry are to divide a frame in each of the at least one anchor channel into multiple orthogonal subframes, and to randomly select one of the orthogonal subframes for the DRS so as to reduce probability of collision of the DRS's (paragraphs 0088, 0094, 0110, 0115; wherein the frame for transmission in the anchor is coordinated to prevent collisions).
Regarding claims 11 and 26 Yerramalli discloses the apparatus as claimed in claim 2 and the method as claimed in claim 17, wherein the one or more processors of the baseband circuitry are to determine, according to a cell identifier (cell ID) associated with a radio access network (RAN) node, a subframe in the at least one anchor channel for starting the DRS (paragraphs 0071-0075, 0085-0088; wherein the processor selects the anchor channel based on the cell ID provided in the synchronization signals provided).
Regarding claims 12 and 27 Yerramalli discloses the apparatus as claimed in claim 1 and the method as claimed in claim 16, wherein the one or more processors of the baseband circuitry are to select, from a plurality of channels within the unlicensed narrow band, the transmission channel for the DRS, and to select the transmission channel as the communication channel (paragraphs 0044, 0070, 0077, 0086, 0095; anchor channel is used for DRS while it hops to non-anchors for other transmissions).
Regarding claims 13 and 28 Yerramalli discloses the apparatus as claimed in claim 12 and the method as claimed in claim 27, further comprising a radio frequency (RF) circuitry to use the plurality of channels each as one of a narrowband physical downlink control channel (NPDCCH), a narrowband physical downlink shared channel (NPDSCH) and a physical uplink shared channel (PUSCH) for broadcasting and unicasting data (paragraphs 0071-0075; PUSCH resources configuration provided).
Regarding claims 14 and 29 Yerramalli discloses the apparatus as claimed claim 1 and the method as claimed in claim 16, wherein the one or more processors of the baseband circuitry are further to detect, from among a plurality of channels within the (paragraphs 0070, 0078, 0088; performing LBT in non-anchor channels), wherein the apparatus further comprises radio frequency (RF) circuitry to provide a presence signal at beginning of a frame in the free channel to notify a user equipment of the free channel, so that the user equipment is to transmit and receive data through the free channel upon receipt of the presence signal (paragraphs 0095-0099; wherein the anchor transmission notifies the UE of the non-anchor hop and duration).
Regarding claims 15 and 30 Yerramalli discloses the apparatus as claimed in claim 1 and the method as claimed in claim 16, wherein the one or more processors of the baseband circuitry are to determine, based on the medium- utilization limitation, the dwell time during which the communication channel is to transmit the downlink data and receive the uplink data data (paragraphs 0079-0080; wherein the processor determines a dwell time for each channel, or an occupation time for each channel before hopping to another non-anchor channel or hop to an anchor channel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Drugge et al. (US Patent Application Publication 2020/0128491; hereinafter Drugge).
Regarding claims 5 and 20 Yerramalli discloses the apparatus as claimed in claim 4 and the method as claimed in claim 19, but fails to disclose wherein the one or more processors of the baseband circuitry are to divide a frame in each of the at least one anchor channel into a downlink subframe and an uplink subframe while satisfying:
                        
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            D
                                            L
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    a
                                                    n
                                                    c
                                                    h
                                                    o
                                                    r
                                                
                                            
                                        
                                        
                                            
                                                
                                                    D
                                                
                                                
                                                    w
                                                    e
                                                    l
                                                    l
                                                
                                            
                                        
                                    
                                
                            
                        
                     = 10%
where TDL indicates a time duration of the downlink subframe, Nanchor indicates a number of the at least one anchor channel, and Dwell indicates the dwell time.
However, Drugge in the same field of endeavor, discloses a medium utilization (MU) for frequency hopping that defines the MU as 10% (paragraph 0014), wherein the utilization value derives from transmitter on time, number of hopping frequencies and average dwell time (paragraphs 0014, 0016). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify (Drugge: paragraph 0009).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2016/0330678 to Yoon et al. – which discloses a method for a base station to transmit a discovery reference signal (DRS) through a channel of an unlicensed band. The base station attempts a first access to the channel of the unlicensed band so as to transmit a first DRS in a first DRS measurement timing configuration (DMTC) period.
USPGPUB 2018/0124789 to Yerramalli et al. – that discloses method and apparatus for wireless communication in the unlicensed spectrum between an eNB and UEs having different bandwidths, e.g., between a narrowband UE and a wideband eNB.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466









/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466